OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed. There is record support for the conclusion that the nearly 4V2 year delay between the crime and the indictment “did not deprive defendant of his due process right to prompt prosecution” (People v Velez, 22 NY3d 970, 972 [2013]). This is not a circumstance where “a lengthy and unjustifiable delay in commencing the prosecution . . . require [s] dismissal even though no actual prejudice to the defendant is shown” (People v Singer, 44 NY2d 241, 253-254 [1978]).
Chief Judge DiFiore and Judges Pigott, Rivera, Abdus-Salaam, Stein, Fahey and Garcia concur.
*1049On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, in a memorandum.